Citation Nr: 1719660	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a shin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In July 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law sitting in Washington, D.C. A transcript of the hearing is of record. In February 2014, the Board remanded the matter for further development and it now returns to the Board for further appellate review.

In August 2016, following the issuance of the July 2016 supplemental statement of the case, the Veteran submitted additional evidence consisting of private treatment records and lay statements with a waiver of Agency of Original Jurisdiction (AOJ) consideration. Therefore, the Board may properly consider such evidence. 38 C.F.R. § 20.1304(c) (2016).

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a shin disorder so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that he has a shin disorder that is etiologically related to his military occupational specialty (MOS) in infantry, which required a lot of walking and marching in the field while having equipment on his back. Specifically, he alleges that such disorder had its onset in service and has been ongoing since his discharge. 

Pursuant to the February 2014 remand, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed shin disorder in July 2015. However, the Board finds that an addendum opinion is necessary in order to decide the claim and to comply with the Board's February 2014 remand directives. See Stegall, supra.

In this regard, the July 2015 examiner noted that the Veteran had diagnoses of bilateral knee meniscal tear since 1998 for his right knee and 1994 for his left knee, and bilateral knee joint osteoarthritis since 2015. The examiner further noted that the Veteran had or was then having bilateral shin splints, but that there was no objective evidence of shin splints on examination and only subjective complaints of intermittent pain. Nonetheless, the examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In support thereof, the examiner explained that he was unable to find evidence of shin problems or treatment during the Veteran's military service. The examiner also discussed a September 2013 comment from another clinician who indicated that the Veteran's chronic bilateral leg pain "may have been precipitated by military training," but the examiner found that there was no objective or historical evidence to support the clinician's claim. 

However, the Board finds that the July 2015 opinion is inadequate to decide the Veteran's claim and, as such, a remand is necessary to obtain an addendum opinion. Specifically, the examiner did not address the Veteran's contentions that his shin disorder started in service and that such was caused by extended periods of running, walking, and marching with equipment on his back as directed by the February 2014 remand. Furthermore, the only rationale the examiner provided for his opinion was that he was unable to find evidence of shin problems or treatment during the Veteran's military service. Thus, an addendum opinion is needed to determine whether the Veteran's shin disorder is related to his military service, to include his extended periods of running, walking, and marching with equipment on his back.

Furthermore, in offering such opinion, the examiner should consider the evidence submitted by the Veteran in August 2016, to include the Veteran's statement regarding the nature of his in-service duties as well as the onset and continuity of his shin pain; his friend S.J.'s statement regarding witnessing the Veteran's leg pain since service; and an August 2016 private treatment record reflecting a diagnosis of anterior shin splints and a referral for physical therapy. 

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the July 2015 examination. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the July 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's shin disorder had its onset during service or is otherwise etiologically related to service. The examiner should specifically address the Veteran's claim that such disability was caused by extended periods of running, walking, and marching with equipment on his back.

The examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any shin disorder.

In offering such opinion, the examiner should consider the evidence submitted by the Veteran in August 2016, to include the Veteran's statement regarding the nature of his in-service duties as well as the onset and continuity of his shin pain; his friend S.J.'s statement regarding witnessing the Veteran's leg pain since service; and an August 2016 private treatment record reflecting a diagnosis of anterior shin splints and a referral for physical therapy.

A complete rationale should be provided for all opinions offered.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




